Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 1 of 22 Page ID #:52



  1 Humberto M. Guizar, Esq. (SBN 125769)        Austin R. Dove, Esq. (SBN 180321)
      hguizar@ghclegal.com                       DOVE LAW CORP.
  2 Christian Contreras, Esq. (SBN 330269)         dovelawcorp@gmail.com
  3   cconterras@ghclegal.com                    Justice X Building
    LAW OFFICES OF HUMBERTO                      3500 W. Beverly Blvd.
  4 GUIZAR, APC                                  Montebello, CA 90640
    Justice X Building                           Telephone: (213) 487-8300
  5 3500 W. Beverly Blvd.
    Montebello, CA 90640
  6 Telephone: (323) 725-1151
  7
    Stephen A. King, Esq. (SBN 224683)
  8 KINGS JUSTICE, LLC
      sking@kingsjusticelaw.com
  9 Justice X Building
 10 3500 W. Beverly Blvd.
    Montebello, CA 90640
 11 Telephone: (323) 546-4529
 12 Attorneys for Plaintiffs
    SARA OCHOA, BRANDEN COSTA, JAJUAN JOHNSON, ANTONIO MAY,
 13 MICHAEL PERR, KIVON WILLIAMS, GADSEEL QUINONEZ, and JOSE
 14 QUINONEZ, individually and on behalf of a class of similarly situated persons,
 15
                           UNITED STATED DISTRICT COURT
 16
 17                      CENTRAL DISTRICT OF CALIFORNIA

 18 SARA OCHOA, BRANDEN COSTA,                   )   CASE NO: 2:20-cv-06963-AB (AGR)
    JAJUAN JOHNSON, ANTONIO MAY,                 )
 19 and MICHAEL PERR, KIVON                      )   FIRST AMENDED CLASS
                                                     ACTION COMPLAINT FOR
 20 WILLIAMS, GADSEEL QUINONEZ,                  )   DAMAGES
    and JOSE QUINONEZ individually and           )
 21 on behalf of a class of similarly situated   )   1. Fourth Amendment Violations
    persons,                                            (42 U.S.C. § 1983);
 22                                              )
                  Plaintiffs,                    )   2. Fourteenth Amendment -
 23               v.                             )      Substantive Due Process
 24 CITY OF LOS ANGELES, a legal                 )      (42 U.S.C. § 1983);
    subdivision of the State of California;      )   3. First Amendment Violations
 25 BRAXSTON SHAW; MICHAEL                              (42 U.S.C. § 1983);
                                                 )
 26 COBLENTZ; NICOLAS MARTINEZ;                  )   4. Municipal Liability (Monell)
    and DOES 1 through 10, inclusive,                   (42 U.S.C. § 1983)
                                                 )
 27
                  Defendants.                    )
 28                                              )   DEMAND FOR JURY TRIAL
                                         1
                 PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 2 of 22 Page ID #:53



  1                            COMPLAINT FOR DAMAGES
  2         1.     Public trust is the bedrock of community policing. The allegations in
  3   this Complaint shake the very core of that foundation. This action stems from the
  4   misclassification of hundreds, if not thousands of City of Los Angeles residents as
  5   gang members by at least twenty-seven (27) Los Angeles Police Department
  6   (hereinafter “LAPD”) officers, including Braxton Shaw, Michael Coblentz, and
  7   Nicolas Martinez, who have been charged with fifty-nine (59) criminal counts.
  8         2.     Los Angeles Police Department officers routinely falsified field
  9   interview (hereinafter “FI”) cards by classifying people who are not gang members,
 10   as gang members or gang associates. LAPD and its officers further violated public
 11   trust and numerous laws by entering false descriptions of innocent civilians as gang
 12   members into an official state-wide database. In many instances LAPD officers
 13   falsely stated in official records that the individuals had “self-admitted” gang
 14   affiliation when no such admissions had occurred. This resulted in devastating
 15   consequences to putative class members, almost all of whom were Black and Latino,
 16   including imprisonment, deprivation of civil rights, and practical consequences such
 17   as not being able to obtain a job, rent an apartment, or receive financial aid for
 18   college.
 19         3.     As an example, class members, Gadseel Quinonez and Jose Quinonez
 20   are two brothers who live in South Los Angeles, California. Gadseel Quinonez and
 21   Jose Quinonez are young Latino men who work in a recycling center in South Los
 22   Angeles, an area which is patrolled by the Metropolitan Division of the Los Angeles
 23   Police Department. In or around 2018, Braxston Shaw who was partnered with
 24   Nicholas Martinez, wrote an FI card falsely documenting Gadseel Quinonez and Jose
 25   Quinonez as MS 13 gang members with the gang monikers “Squealer” and “Sneaks,”
 26   respectively. On July 9, 2020, a fifty-nine (59) count criminal complaint was filed by
 27   the Los Angeles County District Attorney against Braxton Shaw, Michael Coblentz
 28   and Nicolas Martinez for various crimes, including felonies, for the falsification of
                                         2
                 PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 3 of 22 Page ID #:54



  1   FI cards and fabrication of non-existent people as gang members. Among the victims
  2   in the criminal complaint are Gadseel Quinonez, Jose Quinonez and Kivon Williams.
  3         4.     As another example, class member, Sara Ochoa is a young Latina
  4   woman who grew up in East Los Angeles and made it out of the low income
  5   neighborhood to become a correctional officers of the State of California. Ms. Ochoa
  6   served as a public servant for the State of California up until she became a victim of
  7   LAPD Officers on January 18, 2020 when Ms. Ochoa was misclassified as a “gang
  8   associate” simply for going back to visit the neighborhood she grew up in.
  9   Unfortunately, not only was Ms. Ochoa misclassified as a “gang associate,” Ms.
 10   Ochoa was subjected to an unreasonable detention by being handcuffed on the street
 11   in public display for approximately twenty (20) minutes while her vehicle and
 12   belongings in her vehicle were ransacked by LAPD officers.
 13         5.     Another putative class member is Jajuan Johnson. Mr. Johnson recently
 14   graduated from high school in south Los Angeles. Notably, he scored sixty-two (62)
 15   points in a varsity basketball game during his 2018 senior year. He is soft-spoken and
 16   has no criminal record. On January 13, 2019, Johnson was a passenger in a car being
 17   driven in Los Angeles when LAPD officers pulled over the vehicle, ostensibly for
 18   tinted windows. Officers came up with a reason to search the car. LAPD officers then
 19   blatantly lied in the police report they authored by contending that Mr. Johnson, a
 20   college student, Jamba Juice employee and aspiring writer was a member of a Blood
 21   street gang. The LAPD officers reasoned that because Mr. Johnson’s cousin was an
 22   alleged gang member, he too must be gang affiliated. As a result, Mr. Johnson is
 23   currently being prosecuted by the Los Angeles City Attorney’s Office pursuant to a
 24   fabricated gang allegation under Penal Code Section 186.22. Mr. Johnson
 25   consistently denied any gang membership to no avail. Because of the LAPD’s false
 26   claims against him, Mr. Johnson has suffered the loss of employment, damage to his
 27   reputation and severe depression. If convicted, Mr. Johnson will be required to
 28   register as a gang member.
                                         3
                 PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 4 of 22 Page ID #:55



  1         6.     Moreover, Branden Costa, a young Black man, had just graduated from
  2   a Palisades area high school and was a Division 1 prospect athlete. One afternoon he
  3   was returning home from visiting a friend at the California Hospital in Downtown
  4   Los Angeles. That day a shooting occurred at a park a short distance from Mr. Costa’s
  5   home. Time-verified security footage from the hospital showed Mr. Costa exiting the
  6   lobby ten minutes before the shooting. The shooting location, however, was a twenty-
  7   minute commute from the hospital. Nonetheless, LAPD officers falsely accused Mr.
  8   Costa of being the shooter. In an effort to unlawfully convict Mr. Costa, LAPD
  9   officers prepared and submitted false police reports claiming Mr. Costa was a gang
 10   member, even though LAPD officers had no credible evidence to support this claim.
 11   Mr. Costa expressly told LAPD officers he was not a gang member. Although Mr.
 12   Costa was acquitted of all charges, the falsely contrived gang identification followed
 13   him and has plagued his life every day since, causing him incalculable suffering and
 14   damage.
 15                             JURISDICTION AND VENUE
 16         7.     This action is properly filed in the Central District of the United States
 17   District Court for the redress of alleged deprivations of constitutional rights as
 18   protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, the Fourth and Fourteenth
 19   Amendment of the United States Constitution, and the California Constitution.
 20   Jurisdiction is founded on 28 U.S.C. §§ 1331, 1343, and 1367.
 21         8.     Venue is proper in the Central District of California pursuant to 28
 22   U.S.C. § 1391, as all Defendants and events giving rise to the claims herein occurred
 23   in the Central District of California.
 24                                            PARTIES
 25         9.     At all relevant times, SARA OCHOA is and was an individual residing
 26   in the County of Los Angeles, California.
 27         10.    At all relevant times, BRANDEN COSTA is and was an individual
 28   residing in the County of Los Angeles, California.
                                          4
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 5 of 22 Page ID #:56



  1         11.    At all relevant times, JAJUAN JOHNSON is and was an individual
  2   residing in the County of Los Angeles, California.
  3         12.    At all relevant times, ANTONIO MAY is and was an individual residing
  4   in the County of Los Angeles, California.
  5         13.    At all relevant times, MICHAEL PERRY is and was an individual
  6   residing in the County of Los Angeles, California.
  7         14.    At all relevant times, GADSEEL QUINONEZ is and was an individual
  8   residing in the County of Los Angeles, California.
  9         15.    At all relevant times, JOSE QUINONEZ is and was an individual
 10   residing in the County of Los Angeles, California.
 11         16.    At all relevant times, KIVON WILLIAMS is and was an individual
 12   residing in the County of Los Angeles, California.
 13         17.    The Plaintiff classes consist of: 1) approximately one thousand (1,000)
 14   individuals, if not more, who were subjected to misclassification as gang members in
 15   Los Angeles City reports; 2) approximately five hundred (500) individuals, if not
 16   more, who were made part of a gang database; and 3) approximately five thousand
 17   (5,000) individuals who were misclassified as gang associated.
 18         18.    Defendant City of Los Angeles is a municipal corporation duly
 19   organized and existing under the Constitution and laws of the State of California. The
 20   Los Angeles Police Department is a local government entity and an agency of
 21   Defendant City of Los Angeles, and all actions of the LAPD are the legal
 22   responsibility of the City of Los Angeles. The City of Los Angeles is sued in its own
 23   right on the basis of its policies, customs, and practices which gave rise to Plaintiffs’
 24   federal rights claims.
 25         19.    Defendant BRAXSTON SHAW was, and at all times relevant to this
 26   action, a Los Angeles Police Department officer. He is sued in both his individual
 27   and official capacities.
 28   ///
                                          5
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 6 of 22 Page ID #:57



  1         20.    Defendant MICHAEL COBLENTZ was, and at all times relevant to this
  2   action, a Los Angeles Police Department officer. He is sued in both his individual
  3   and official capacities.
  4         21.    Defendant NICOLAS MARTINEZ was, and at all times relevant to this
  5   action, a Los Angeles Police Department officer. He is sued in both his individual
  6   and official capacities.
  7         22.    Plaintiffs are informed, believe, and thereupon allege that Does 1
  8   through 10 were the agents, servants, and employees of Defendants City of Los
  9   Angeles and/or the LAPD. Plaintiffs are ignorant of the true names and capacities of
 10   Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
 11   Defendant by such fictitious names. Plaintiffs will amend this Complaint to allege
 12   their true names and capacities when ascertained. The individual Doe Defendants are
 13   sued in both their individual and official capacities.
 14         23.    Plaintiffs are informed, believe, and thereupon allege at all times
 15   relevant, Does 1 through 10, in addition to the named Defendants, are responsible in
 16   some manner for the damages and injuries alleged herein.
 17         24.    Plaintiffs are informed, believe, and thereupon allege that at all times
 18   relevant, Defendants, and each of them, were the agents, servants and employees of
 19   the other Defendants and were acting at all times within the scope of their agency
 20   and employment and with the knowledge and consent of their principal and
 21   employer. At all times Defendants were acting under color of state law.
 22         25.    Plaintiffs are informed, believe, and thereupon allege that the practices,
 23   policies, and customs of the City of Los Angeles and/or the LAPD caused the
 24   unlawful action taken against Plaintiffs.
 25                              FACTUAL ALLEGATIONS
 26         26.    The City of Los Angeles Police Department has manipulated the law to
 27   criminalize innocent people. Specifically, California Penal Code Section 186.22 is a
 28   statute that gives police officers broad discretion to arrest individuals on the premise
                                          6
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 7 of 22 Page ID #:58



  1   that the person committed a crime for the benefit, at the direction and in association
  2   with a criminal street gang. LAPD officers, since the inception of the statute, created
  3   a unwritten custom and practice of using CPC 186.22 to criminalize innocent people
  4   and classify them as gang members.
  5         27.    In many cases, LAPD officers falsely incriminated members of this
  6   class by applying gang enhancements to simple offenses like marijuana possession
  7   or receiving stolen property. This practice exposed these criminal defendants to
  8   extremely harsh sentences. With exposure to aeonic terms of imprisonment, many
  9   individuals accepted plea deals to lesser offenses to avoid being locked up for
 10   decades. Others, who had the audacity to insist on their innocence, were found guilty
 11   by juries based on perjurious LAPD officers’ testimony, then sentenced to many
 12   years including, in numerous instances, life in prison. Those same individuals have
 13   been forced to register annually as gang members at the very police stations where
 14   they were framed in the first place.
 15         28.    In June of 2020, the California Department of Justice department
 16   announced it suspended the use of CalGangs, citing questions about its accuracy and
 17   the desire to "avoid any adverse impact on individuals, particularly in communities
 18   of color." CalGangs is used by law enforcement agencies across the state of
 19   California to store names and personal details of nearly eighty thousand (80,000)
 20   people suspected of being active gang members or possibly associating with them
 21   but has long been controversial.
 22         29.    LAPD records account for about 25% of all CalGangs entries.
 23         30.    On July 14, 2020, the California Department of Justice revoked LAPD’s
 24   access to the California statewide CalGangs database. In 2016, a state audit found
 25   that CalGangs was riddled with questionable entries and errors such as the inclusion
 26   of year-old children. CalGangs represents racial profiling with little proof to back up
 27   the allegations of gang membership. The majority of those in the database are Black
 28   and Latino men.
                                          7
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 8 of 22 Page ID #:59



  1         31.    On July 9, 2020, the L.A. County District Attorney's Office filed a fifty
  2   nine (59) count, including felonies, criminal complaint against three (3) LAPD
  3   officers -- Braxton Shaw, Michael Coblentz, and Nicolas Martinez. The criminal
  4   complaint accuses Braxton Shaw, Michael Coblentz, and Nicolas Martinez of
  5   conspiring to file false police reports, fabrication of false court documents,
  6   falsification of FI cards, and the fabrication of non-existent people as gang members.
  7   Among the victims in the criminal complaint are Gadseel Quinonez, Jose Quinonez
  8   and Kivon Williams.
  9         32.    On July 10, 2020, an LAPD memorandum confirmed that a total of
 10   twenty-four (24) LAPD officers are under investigation for falsifying police reports
 11   and misclassifying civilians as gang members or gang associates.
 12         33.    Some putative class members are Gadseel Quinonez and Jose Quinonez.
 13   Gadseel Quinonez and Jose Quinonez are two brothers who live in South Los
 14   Angeles, California. Gadseel Quinonez and Jose Quinonez are young Latino men
 15   who work in a recycling center in South Los Angeles, an area which is patrolled by
 16   the Metropolitan Division of the Los Angeles Police Department. In or around 2018,
 17   Braxston Shaw who was partnered with Nicholas Martinez, wrote an FI card falsely
 18   documenting Gadseel Quinonez and Jose Quinonez as MS 13 gang members with
 19   the gang monikers “Squealer” and “Sneaks,” respectively.
 20         34.    Another putative class member is Kivon Williams. Kivon Williams is a
 21   young Black man who lives in South Los Angeles. In or around 2018, Braxston Shaw
 22   who was partnered with Michael Coblentz, wrote an FI card falsely documenting
 23   Kivon Williams as a “77 Swan" gang member with "Swan's" and "77" tattoos on his
 24   neck, and a moniker, "Dub Bird."
 25         35.    One putative class member is Jajuan Johnson. Mr. Johnson recently
 26   graduated from high school in south Los Angeles. Notably, he scored sixty (62)
 27   points in a varsity basketball game during his 2018 senior year. He is soft-spoken and
 28   has no criminal record.
                                          8
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 9 of 22 Page ID #:60



  1         36.    On January 13, 2019, Johnson was a passenger in a car being driven in
  2   Los Angeles when LAPD officers pulled over the vehicle, ostensibly for tinted
  3   windows. Officers came up with a reason to search the car. LAPD officers then
  4   blatantly lied in the police report they authored by contending that Mr. Johnson, a
  5   college student, Jamba Juice employee and aspiring writer was a member of a Blood
  6   street gang. The LAPD officers reasoned that because Mr. Johnson’s cousin was an
  7   alleged gang member, he too must be gang affiliated.
  8         37.    As a result, Mr. Johnson is currently being prosecuted by the Los
  9   Angeles City Attorney’s Office pursuant to a fabricated gang allegation under Penal
 10   Code Section 186.22. Mr. Johnson consistently denied any gang membership to no
 11   avail. Because of the LAPD’s false claims against him, Mr. Johnson has suffered the
 12   loss of employment, damage to his reputation and severe depression. If convicted,
 13   Mr. Johnson will be required to register as a gang member.
 14         38.    Branden Costa is another putative class member. Branden Costa is a
 15   young Black man, had just graduated from a Palisades area high school and was a
 16   Division 1 prospect athlete.
 17         39.    One afternoon he was returning home from visiting a friend at the
 18   California Hospital in Downtown Los Angeles. That day a shooting occurred at a
 19   park a short distance from Mr. Costa’s home. Time-verified security footage from
 20   the hospital showed Mr. Costa exiting the lobby ten minutes before the shooting. The
 21   shooting location, however, was a twenty-minute commute from the hospital.
 22   Nonetheless, LAPD officers falsely accused Mr. Costa of being the shooter. In an
 23   effort to unlawfully convict Mr. Costa, LAPD officers prepared and submitted false
 24   police reports claiming Mr. Costa was a gang member, even though LAPD officers
 25   had no credible evidence to support this claim. Mr. Costa expressly told LAPD
 26   officers he was not a gang member. Although Mr. Costa was acquitted of all charges,
 27   the falsely contrived gang identification followed him and has plagued his life every
 28   day since, causing him incalculable suffering and damage.
                                          9
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 10 of 22 Page ID #:61



  1         40.    The named Plaintiffs are suing on behalf of a class of similarly situated
  2   persons throughout Los Angeles who have been victims of scofflaw Los Angeles
  3   Police Department officers who filed fraudulent reports, lied under oath, and abused
  4   gang database systems.
  5                            CLASS ACTION ALLEGATIONS
  6         41.    The named Plaintiffs bring this action individually and on behalf of a
  7   proposed class of all other persons similarly situated pursuant to Federal Rules of
  8   Civil Procedure Rule 23(b)(1), (b)(2) and (b)(3). The damages classes are defined as:
  9         A.     Approximately one thousand (1,000) individuals, if not more, who were
 10   subjected to misclassification as gang members in Los Angeles City reports;
 11         B.     Approximately five hundred (500) individuals, if not more, who were
 12   made part of a gang database; and
 13         C.     Approximately five thousand (5,000) individuals, if not more, who were
 14   misclassified as gang associates.
 15         42.    Each class is inclusive of people who were misclassified either as gang
 16   members of gang associated by LAPD officials. The first class of a presently
 17   unknown number but is estimated as in excess of one thousand (1,000) individuals,
 18   the second class consists of a presently unknown number but is estimated as in excess
 19   of five hundred (500) individuals, and the third class consists of a presently unknown
 20   number but is estimated as in excess of five thousand (5,000) individuals.
 21         43.    Because the issues in the three (3) classes are substantially the same and
 22   arise from the same events, the Federal Rules of Civil Procedures Rule 23 criteria for
 23   the classes are discussed jointly without differentiating between the different classes.
 24         44.    Questions of law or fact common to putative class members
 25   predominate over any questions affecting only individual members and a class action
 26   is superior to other available methods for fairly and efficiently adjudicating this
 27   lawsuit.
 28   ///
                                          10
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 11 of 22 Page ID #:62



  1          45.    The claims of the putative class satisfy the requirements of Federal Rule
  2   of Civil Procedure 23(b)(3) and, alternatively, Rule 23(b)(2).
  3          46.    Defendants detained and/or arrested the putative class and sub-classes
  4   as a group and treated all similarly, acting on ground applicable to the putative class.
  5   The named Plaintiffs claim that the First, Fourth, and Fourteenth Amendment rights
  6   were violated raise common question of law and fact. The named Plaintiffs claim
  7   also claim their constitutional rights were also violated as a result of a long standing
  8   or widespread custom and/or practice which was the moving force behind the
  9   constitutional violations and therefore, the City of Los Angeles it liable under
 10   municipal liability.
 11          47.    Questions of law and fact are common to the class and sub-classes,
 12   including whether the putative class and sub-classes were misclassified as gang
 13   members or gang associates.
 14          48.    The legal theories and factual predicates upon which the damages
 15   classes and sub-classes seek relief predominate over any questions affecting only
 16   individual members. The legal harms suffered by the named Plaintiffs and the class
 17   Plaintiffs are identical.
 18          49.    The named Plaintiffs’ claims are typical of those of the putative class
 19   and sub-class each represents, as each was engaged in or associated with peaceable
 20   and lawful free speech and assembly activity when each was subjected to excessive
 21   force and/or arrested.
 22          50.    The named Plaintiffs will fairly and adequately represent the common
 23   class interest. The named Plaintiffs have a strong interest in achieving the relief
 24   requested in this Complaint, they have no conflicts with members of the Plaintiff
 25   class, and they will fairly and adequately protect the interests of the class.
 26          51.    Counsel for the named Plaintiffs know of no conflicts among or between
 27   members of the class, the named Plaintiffs, or the attorneys in this action.
 28   ///
                                           11
                   PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 12 of 22 Page ID #:63



  1          52.    The Defendants have acted and refused to act on grounds generally
  2   applicable to the putative class.
  3          53.    The prosecution of separate actions by individual members of the class
  4   would create a risk of inconsistent standards of conduct for the Defendants, thereby
  5   making a class action a superior method of adjudicating this lawsuit.
  6          54.    Plaintiffs do not know the identities of all class members. Plaintiffs are
  7   informed and believe and thereon allege the identities of class members in the
  8   arrestee class may be obtained from the personal information compelled by
  9   Defendants through arrest records.
 10          55.    Plaintiffs are informed and believe and thereon allege that the LAPD
 11   officers acted in accordance with orders given by supervisors from the highest
 12   command positions, in accordance with policies and procedures instituted by the
 13   LAPD and the City of Los Angeles.
 14          56.    As a direct and proximate cause of the conduct described herein, the
 15   named individual Plaintiffs have been denied their constitutional statutory, and legal
 16   rights as stated herein, and have suffered general and special damages, including but
 17   not limited to, mental and emotional distress, physical injuries and bodily harm, pain,
 18   fear, humiliation, embarrassment, discomfort, and anxiety and other damages in an
 19   amount according to proof.
 20          57.    Defendants’ acts were willful, wanton, malicious, and oppressive, and
 21   done with conscious or reckless disregard for, and deliberate indifference to,
 22   Plaintiffs’ rights.
 23          58.    Defendants’ polices practices, customs, conduct and acts alleged herein
 24   resulted in, and will continue to result in, irreparable injury the Plaintiffs, including
 25   but not limited to violation of their constitutional and statutory rights. Plaintiffs have
 26   no plain, adequate, or complete remedy at law to address the wrong described herein.
 27   The Plaintiffs and class members intend in the future to exercise their constitutional
 28   rights of freedom of speech and association by engaging in expressive activities in
                                           12
                   PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 13 of 22 Page ID #:64



  1   the City of Los Angeles. Defendants’ conduct described herein has created
  2   uncertainty among Plaintiffs with respect to their exercise now and in the future of
  3   these constitutional rights.
  4         59.    An actual controversy exists between Plaintiffs and Defendants in that
  5   Plaintiffs contend that the policies, practices, and conduct of Defendants alleged
  6   herein are unlawful and unconstitutional, whereas Plaintiffs are informed and believe
  7   that Defendants contend that said policies, practices, and conduct are lawful and
  8   constitutional. Plaintiffs seek a declaration of rights with respect to this controversy.
  9         60.    In accordance with Federal Rules of Civil Procedure, Rule 23(a) the
 10   members of the class are so numerous that joinder of all members is impracticable.
 11   Plaintiffs do not know the exact number of class members. Plaintiffs are informed
 12   and believe and thereon allege that there are more than six thousand five hundred
 13   (6,500) individuals who were classified as gang members or gang associates by the
 14   Los Angeles Police Department. Plaintiffs are informed and believe and thereon
 15   allege that the number of persons in the proposed class is in the thousands.
 16         61.    In accordance with Federal Rules of Civil Procedure, Rule 23(a), there
 17   are questions of fact common to the class. Plaintiffs are informed and believe and
 18   thereon allege that the common questions of fact include, but are not limited to the
 19   following: (1) individuals who were subjected to misclassification as gang members
 20   in Los Angeles City reports; (2) individuals who were made part of a gang database;
 21   and (3) individuals who were misclassified as gang associates.
 22         62.    In accordance with Federal Rules of Civil Procedure, Rule 23(a), there
 23   are questions of law common to the class. Plaintiffs are informed and believe and
 24   thereon allege that the common questions of law include but are not limited to the
 25   following: (1) Whether the City of Los Angeles violated the Fourth Amendment
 26   rights of people misclassified as gang members or gang associates; (2) Whether the
 27   City of Los Angeles violated the Fourteenth Amendment rights of people
 28   misclassified as gang members or gang associates; (4) Whether the City of Los
                                          13
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 14 of 22 Page ID #:65



  1   Angeles violated the First Amendment rights of people misclassified as gang
  2   members or gang associates.
  3          63.     In accordance with Federal Rules of Civil Procedure, Rule 23(a) the
  4   claims of the representative plaintiffs are typical of the class. Plaintiffs were victims
  5   of at least twenty-seven (27) Los Angeles Police Department officers, including
  6   Braxton Shaw, Michael Coblentz, and Nicolas Martinez who have already been
  7   charged with fifty-nine (59) criminal counts. Los Angeles Police Department officers
  8   lied on field interview cards by classifying people who are not gang members, as
  9   gang members, and/or classifying people who are not associated with a gang as “gang
 10   associates.”
 11          64.     Thus, Plaintiffs have the same interests and have suffered the same type
 12   of damages as the class members. Plaintiffs' claims are based upon the same or
 13   similar legal theories as the claims of the class members. Each class member suffered
 14   actual damages from being subjected to misclassification as gang members or gang
 15   associates.
 16          65.     In accordance with Federal Rules of Civil Procedure, Rule 23 (a), the
 17   representative plaintiffs will fairly and adequately protect the interests of the class.
 18   The interests of the representative plaintiffs are consistent with and not antagonistic
 19   to the interests of the class.
 20          66.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(A),
 21   prosecutions of separate actions by individual members of the class would create a
 22   risk that inconsistent or varying adjudications with respect to individual members of
 23   the class would establish incompatible standards of conduct for the parties opposing
 24   the class.
 25          67.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(B),
 26   prosecutions of separate actions by individual members of the class would create a
 27   risk of adjudications with respect to individual members of the class which would, as
 28   a practical matter, substantially impair or impede the interests of the other members
                                            14
                    PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 15 of 22 Page ID #:66



  1   of the class to protect their interests.
  2          68.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(2),
  3   plaintiffs are informed and believe, and thereon allege the defendants have acted on
  4   grounds generally applicable to the class.
  5          69.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3), the
  6   questions of law or fact common to the members of the class predominate over any
  7   questions affecting only individual members, and this class action is superior to other
  8   available methods for the fair and efficient adjudication of the controversy between
  9   the parties. Plaintiffs are informed and believe, and thereon allege that the interest of
 10   class members in individually controlling the prosecution of a separate action is low
 11   in that most class members would be unable to individually prosecute any action at
 12   all. Plaintiffs are informed and believe, and thereon allege that the amounts at stake
 13   for individuals are such that separate suits would be impracticable in that most
 14   members of the class will not be able to find counsel to represent them. Plaintiffs are
 15   informed and believe and allege that it is desirable to concentrate all litigation in one
 16   forum because all of the claims arise in the same location, i.e., the City of Los
 17   Angeles. It will promote judicial efficiency to resolve the common questions of law
 18   and fact in one forum, rather than in multiple courts.
 19          70.     Plaintiffs do not know the identities of all class members. Plaintiffs are
 20   informed and believe, and thereon allege the identities of the class members are
 21   ascertainable from the Los Angeles County District Attorney’s Office, the Los
 22   Angeles City Attorney's Office and/or LAPD records, in particular the computer
 23   records used to track who are or were alleged gang members and alleged gang
 24   associates.
 25          71.     Plaintiffs are informed and believe, and thereon allege that Los Angeles
 26   County District Attorney’s Office, the Los Angeles City Attorney's Office and/or
 27   LAPD records reflect the identities, including addresses and telephone numbers, of
 28   the persons who are or were alleged gang members and alleged gang associates.
                                            15
                    PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 16 of 22 Page ID #:67



  1         72.     Plaintiffs know of no difficulty that will be encountered in the
  2   management of this litigation that would preclude its maintenance as a class action.
  3   The class action is superior to any other available means to resolve the issues raised
  4   on behalf of the class. The class action will be manageable because reliable records
  5   systems exist from which to ascertain the members of the class. Liability can be
  6   determined on a class-wide basis. Damages can be determined on a class-wide basis
  7   using a damages matrix set by a jury, or by trying the damages of a statistically valid
  8   sample of the class to a jury and extrapolating those damages to the class as a whole.
  9   Moreover, plaintiffs are represented by counsel with class action litigation
 10   experience, particularly against the City of Los Angeles and the Los Angeles Police
 11   Department.
 12         73.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3),
 13   class members must be furnished with the best notice practicable under the
 14   circumstances, including individual notice to all members who can be identified
 15   through reasonable effort. Plaintiffs are informed and believe that LA City Attorney's
 16   Office and/or LAPD computer records, and certainly police reports and F.1. cards
 17   etc., contain a last known address for class members. Plaintiffs contemplate that
 18   individual notice be given to class members at such last known address by first class
 19   mail. Plaintiffs contemplate that the notice inform class members of the following:
 20         a.      The pendency of the class action, and the issues common to the class;
 21         b.      The nature of the action;
 22         c.      Their right to 'opt out' of the action within a given time, in which event
 23   they will not be bound by a decision rendered in the class action;
 24         d.      Their right, if they do not 'opt out,' to be represented by their own counsel
 25   and enter an appearance in the case; otherwise, they will be represented by the named
 26   plaintiffs and their counsel; and
 27         e.      Their right, if they do not 'opt out,' to share in any recovery in favor of the
 28   class, and conversely to be bound by any judgment on the common issues adverse to the
                                          16
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 17 of 22 Page ID #:68



  1   class.
  2            74.    All of the following claims for relief are asserted against all Defendants:
  3                                FIRST CLAIM FOR RELIEF
  4                          FOURTH AMENDMENT VIOLATIONS
  5                                       (42 U.S.C. § 1983)
  6                                    (ALL DEFENDANTS)
  7            75.    Plaintiffs repeats and re-alleges each allegation in all the preceding
  8   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  9            76.    In subjecting plaintiffs and class members to the unnecessary, unlawful,
 10   demeaning, and outrageous seizures and/or searches when plaintiffs and class
 11   members went outside, defendants, and each of them, violated plaintiffs' and class
 12   members' rights to be secure in their persons against unreasonable searches and
 13   seizures, as guaranteed by the Fourth and Fourteenth Amendments to the United
 14   States Constitution. Therefore, plaintiffs and class members are entitled to bring suit
 15   and recover damages pursuant to 42 U.S.C. §1983.
 16            77.    As a direct and proximate cause of the aforementioned acts, plaintiffs
 17   and class members were damaged in an amount to be proven at trial.
 18                               SECOND CLAIM FOR RELIEF
 19                  FOR VIOLATION OF SUBSTANTIVE DUE PROCESS
 20                                       (42 U.S.C. § 1983)
 21                                    (ALL DEFENDANTS)
 22            78.    Plaintiffs repeats and re-alleges each allegation in all the preceding
 23   paragraphs of this Complaint with same force and effect as if fully set forth herein.
 24            79.    In subjecting plaintiffs and class members to the unnecessary, unlawful,
 25   demeaning, and outrageous confinement and prohibition from going outside and/or
 26   seizure, detention arrest, jailing and/or prosecution when plaintiffs and class
 27   members went outside, defendants, and each of them, violated plaintiffs' and class
 28   members' rights to travel and move freely about this state and/or the several states,
                                             17
                     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 18 of 22 Page ID #:69



  1   as guaranteed by the United States Constitution. Therefore, plaintiffs and class
  2   members are entitled to bring suit and recover damages pursuant to 42 U.S.C. §1983.
  3         80.     As a direct and proximate cause of the aforementioned acts, plaintiffs
  4   and class members were damaged in an amount to be proven at trial.
  5                             THIRD CLAIM FOR RELIEF
  6                         FIRST AMENDMENT VIOLATIONS
  7                                    (42 U.S.C. § 1983)
  8                                  (ALL DEFENDANTS)
  9         81.     Plaintiffs repeats and re-alleges each allegation in all the preceding
 10   paragraphs of this Complaint with same force and effect as if fully set forth herein.
 11         82.     In subjecting plaintiffs and class members to the unnecessary, unlawful,
 12   demeaning, and outrageous confinement and prohibition from going outside and/or
 13   seizure, detention arrest, jailing and/or prosecution when plaintiffs and class
 14   members went outside, defendants, and each of them, violated plaintiffs' and class
 15   members' rights to freely associate, communicate and assemble with persons, at
 16   times, and in places of their choosing, as guaranteed by the First and Fourteenth
 17   Amendments to the United States Constitution. Therefore, plaintiffs and class
 18   members are entitled to bring suit and recover damages pursuant to 42 U.S.C. §1983.
 19         83.     As a direct and proximate cause of the aforementioned acts, plaintiffs
 20   and class members were damaged in an amount to be proven at trial.
 21                            FOURTH CLAIM FOR RELIEF
 22                         MUNICIPAL LIABILITY (MONELL)
 23                                    (42 U.S.C. § 1983)
 24               (By Plaintiffs against Defendant CITY OF LOS ANGELES)
 25         84.     Plaintiffs repeats and re-alleges each allegation in all the preceding
 26   paragraphs of this Complaint with same force and effect as if fully set forth herein.
 27         85.     The City, through Chief Moore, and his predecessors, including former
 28   Chief Charles Beck, and the LAPD, have failed to train their officers in the
                                          18
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 19 of 22 Page ID #:70



  1   constitutional treatment of innocent civilians vis-a-vis misclassification of Los
  2   Angeles City residents as gang members or gang associates as revealed by the above
  3   allegations. The City has a custom and policy of misclassifying people as gang
  4   members or gang associates, submitting fraudulent reports affirming the
  5   misclassification, inputting fraudulent information into gang databases and
  6   encouraging LAPD officers into further perpetuating the foregoing. The City is well
  7   aware of its constitutional duties. The need for training and discipline to enforce
  8   Constitutional guarantees in such circumstances is obvious and necessary.
  9         86.    On information and belief, Chief Moore and his predecessors delegated
 10   responsibility and authority to persons within his command staff to act as the final
 11   policy maker in determining whether to terminate, reprimand, or terminate LAPD
 12   officers who were falsely classifying people and filing false reports which unlawfully
 13   identified individuals. The persons who made these decisions, acted as the delegated
 14   policy maker for the City of Los Angeles on these matters. There was no time,
 15   opportunity, or procedure for anyone other than the policymakers to review or revise
 16   the decisions prior to their final implementation.
 17         87.    Moreover, on and for some time prior to June 1, 2020 (and continuing
 18   to the present date), Defendants CITY, and DOES 1-10, acting with gross negligence
 19   and with reckless and deliberate indifference to the rights and liberties of the public
 20   in general, and of Plaintiffs, and of persons in their class, situation and comparable
 21   position in particular, knowingly maintained, enforced and applied an official
 22   recognized custom, policy, and practice of:
 23         A.     Unreasonably detaining and unreasonably arresting Los Angeles City
 24   civilians under the guise that said civilians were “gang members;”
 25         B.     Unreasonably detaining and unreasonably arresting Los Angeles City
 26   and County residents under the guise that said civilians were “gang associates;”
 27         C.     Falsifying official CITY reports affirming the misclassification of a
 28   civilian as gang members or gang associates;
                                          19
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 20 of 22 Page ID #:71



  1         D.       Falsifying information placed into statewide California gang databases
  2   including CalGangs by the misclassification of a civilians as a gang members or gang
  3   associates;
  4         E.       Committing perjury in open court by further affirming the
  5   misclassification of civilians who were facing criminal charges;
  6         F.       Acquiescing, ratifying, and condoning the imposition of a criminal
  7   sentencing enhancements of an individuals who were misclassified as a gang
  8   members or gang associates.
  9         G.       Inadequately   supervising,   training,   controlling,   assigning,   and
 10   disciplining CITY employees and other personnel, in gang intelligence, the reporting
 11   of gang intelligence, and the misclassification of civilians as gang members or gang
 12   associates;
 13         H.       By maintaining grossly inadequate procedures for reporting,
 14   supervising, investigating, reviewing, disciplining and controlling the intentional
 15   misconduct by Defendants.
 16         I.       By having and maintaining the aforementioned unconstitutional policy,
 17   custom, and practice with a deliberate indifference to individuals' safety and rights;
 18         88.      By reason of the policies and practices of Plaintiffs and the class
 19   Plaintiffs represent were severely injured and were subjected to constitutional
 20   violations while the CITY ratified and condoned said conduct. The aforementioned
 21   policies and practices of Defendants, including the custom, policy and practice of
 22   Defendant CITY in allowing its officers to misclassify civilians and file false reports
 23   was a violation of the First, Fourth, and Fourteenth Amendments of the Constitution.
 24         89.      Defendants CITY and DOES 1-10, together with various other officials,
 25   whether named or unnamed, had either actual or constructive knowledge of the
 26   deficient policies, practices and customs alleged in the paragraphs above. Despite
 27   having knowledge as stated above, these defendants condoned, tolerated and through
 28   actions and inactions thereby ratified such policies. Said defendants also acted with
                                            20
                    PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 21 of 22 Page ID #:72



  1   deliberate indifference to the foreseeable effects and consequences of these policies
  2   with respect to the constitutional rights of Plaintiffs, and other individuals similarly
  3   situated.
  4         90.    Accordingly, Defendants CITY and Does 1-10 each are liable to
  5   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
  6         91.    Plaintiffs further claim all of Plaintiffs’ attorneys’ fees and costs
  7   incurred and to be incurred in Plaintiffs presenting, maintaining and prosecuting this
  8   action under 42 U.S.C. Section 1988.
  9                                 PRAYER FOR RELIEF
 10         WHEREFORE, Plaintiff requests entry of judgment in their favor and against
 11   Defendants as follows:
 12      A. General and special damages according to proof;
 13      B. As against the individual defendants only, punitive damages according to
 14      C. For interest;
 15      D. For reasonable costs of this suit and attorneys' fees, including pursuant to 42
 16         U.S.C. § 1988;
 17      E. For all other damages allowed under federal and state law and;
 18      F. For such further other relief as the Court may deem just, proper, and
 19         appropriate.
 20   Respectfully Submitted,
 21   Dated: August 21, 2020            THE JUSTICE X LAW GROUP
 22
 23
                                        By:
 24                                           HUMBERTO GUIZAR
 25                                           AUSTIN R. DOVE
                                              STEPHEN A. KING
 26                                           CHRISTIAN CONTRERAS
                                              Attorney for Plaintiffs
 27
 28
                                          21
                  PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 12 Filed 08/21/20 Page 22 of 22 Page ID #:73



  1                            DEMAND FOR JURY TRIAL
  2         Plaintiffs hereby demands a trial by jury.
  3   Dated: August 21, 2020           THE JUSTICE X LAW GROUP
  4
  5
                                       By:
  6                                          HUMBERTO GUIZAR
  7                                          AUSTIN R. DOVE
                                             STEPHEN A. KING
  8                                          CHRISTIAN CONTRERAS
                                             Attorney for Plaintiffs
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        22
                PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
